Title: From John Quincy Adams to George Washington Adams, 6 February 1821
From: Adams, John Quincy
To: Adams, George Washington


				
					1. N.B.My dear Son George.
					Washington 6. February 1821. 
				
				With this Letter I commit to you a power of Attorney to receive for me any dividends, due or which may hereafter become due to me on Stock belonging to me in the State Bank at BostonThere is now standing in my name of the Stock of that Bank 227 Shares at 60 Dollars a Share$13620.And the dividends due to me there, as appears on my books areOctr. 1819—on five Shares at 3 per Cent$9April 1820. on 227 Shares at do408..60.Octr. 1820doat 2 1/2 per Cent340..50.758..10.this is the sum now to be received; for which you will give a receipt, and which you will pay in to the Branch Bank of the United States as a deposit in my name, deducting one per Cent. for doing the business.As this is the first time that I employ you in my economical concerns I take the occasion to say that I shall expect on this and on all other such occasions an exact fulfilment of my directions; and immediate notice by Letter of what you do.Procure yourself immediately after your return to Cambridge two Blank Account Books, one for a Day–Book and Journal; the other for a Ledger—Keep them in the form of Commercial books, by double entry. Also a Letter–Book, and fail not to keep copies of every Letter that you write upon business.On the first of April next there will be another dividend on the Stock of the State Bank which you will receive, and, deposit in the United States Branch Bank—On depositing there the sum first received you will ask them for a Bank–Book in my name, in which they will enter to my credit the sum received, and which will serve as your voucher—And when you pay in the April dividend you will have it entered in the same manner.You will be careful to keep this and all other Letters of instruction upon business. Your affectionate father.
				
					John Quincy Adams
				
				
			